IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,395-02


EX PARTE CHARLTON REED TIPTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-06-7270 IN THE 220TH DISTRICT COURT
FROM HAMILTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child, and punishment was assessed at confinement for life.  Applicant's conviction was
affirmed on appeal.  Tipton v. Texas, No. 10-03-00385-CR (Tex. App. - Waco, February 2, 2005,
pet. ref'd).
	The Court received this writ application on July 15, 2005.  On March 8, 2006, this Court
denied this application without written order.  The Court has determined that the application was
denied in error.  After reconsideration on its own motion, the Court finds that the application should
have been dismissed because the direct appeal was pending when the application was filed in the
district court.  See Ex parte Johnson, 12 S.W.3d 472, 473 (Tex. Crim. App. 2000).  Accordingly, the
Court withdraws its prior disposition denying the application and enters an order dismissing it.
	Applicant's writ application is dismissed without prejudice.  See Ex parte Torres, 943
S.W.2d 469 (Tex. Crim. App. 1997).

Filed: April 30, 2008
Do not publish